Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is the first action on the merits. Claims 1-12 are currently pending. 

Priority
This application claims foreign priority to Application Nos. 2017-111921 dated 06/06/2017. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 recites “… the processor is configured to … display a browse button for browsing …” The claim is indefinite because it is unclear how a processor can display a browse button for browsing. For example, a monitor or a display device have the capabilities of displaying, however, a processor does not. A processor processes instructions and can deliver information on what is to be displayed only. Examiner would also like to note that “for browsing” is an intended use of the browse button and is not required to occur. 
Dependent claims are rejected by virtue of dependency. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 1, 6 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites a method and a system for generating diagnosis. 
Regarding claims 1, 6 and 12, the limitation of (claim 6 being representative) stores implementation information of an examination performed by a doctor, set a standard range for implementation information of an examination based on implementation information according to a first doctor stored; acquire implementation information of an examination performed or being performed by a second doctor; determine that the examination performed by the second doctor is not performed properly when the implementation information according to the second doctor falls outside the standard range that is set; give notification regarding implementation information of the examination determined not to be performed properly; and optionally output data for browsing a diagnosis detail entered by the first doctor for entering a diagnosis detail of the examination determined not to be performed properly, as drafted, is a process that, under the broadest reasonable interpretation, covers a method organizing human but for the recitation of generic computer components. That is other than reciting, a processor, a storage and an entry screen, the claimed invention amounts to managing personal behavior or interaction between people (I.e., rules or instructions). For example, but for the noted computer elements, the claims encompass a human performing a series of rules or instructions for examining implementation information and give a notification when examination is not performed properly. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Managing Personal Behavior Relationships, Interactions Between People (e.g. social activities, teaching, following rules or instructions)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, claim 1 and 12 recite the additional element of a processor and a storage. Claim 6 recites the additional element of a processor, a storage and an entry screen. These additional elements are not exclusively defined by the applicant and are recited at a high-level of generality (i.e., a generic server for enabling access to medical information) such that they amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the 
Claim 6 further recites the additional element of a browse button. This additional element is recited at a high level of generality (i.e. a general means to output data) and amounts to extra solution activity. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, a storage and an entry screen to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional element of a browse button is considered extra-solution activity (or alternatively generally linking the abstract idea to a particular technological environment). This has been re-evaluated under “significantly more” analysis and determined to be well -understood, routine and conventional in the art (Fairlamb at [0218] and at Weinstein [0148] both teach a browse button). Well-understood, routine and conventional activity cannot provide an inventive concept (“significantly more”). As such the claim is not patent eligible.
The examiner notes that: A well-known, general-purpose computer has been determined by the courts to be a well-understood, routine and conventional element (see, e.g., Alice Corp. v. CLS Bank; see also MPEP 2106.05(d)); Receiving and/or transmitting data over a network (“a communications network”) has also been recognized by the courts as a well - understood, routine and conventional function (see, e.g., buySAFE v. Google; MPEP 2016(d)(II)); and Performing repetitive calculations is/are 
Claims 2-5 and 7-11 are similarly rejected because they either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible even when considered individually or as an ordered combination. Dependent claims 2 and 8 further define the time required for a predetermined action. Dependent claims 3 and 9 further define the implementation information. Dependent claims 4 and 10 further define the processor. Dependent claims 5 and 11 further define the processor. Dependent claim 7 further defines the implementation information. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0281113) and in further view of Sawasaki (US 2009/0089091).  

REGARDING CLAIM 1
Tanaka discloses a medical information processing system, comprising: a processor comprising hardware ([0136] teaches at least one processor and [0137] teaches multiple processing units (interpreted by examiner as hardware) and processors); 
and an implementation information storage that stores implementation information including the time required for a predetermined action ([0040] teaches a storage unit (interpreted by examiner as implementation information storage). [0007] and [0028] teach storing an examination time (interpreted by examiner as storing time required to perform an action) based on examination related information. [0029] teaches examination information includes implementation information) and the number of captured examination images in an examination ([0032] teaches storing examination related information. [0040] teaches further teaches that along with storing examination related information, it also stores a plurality of images (interpreted by examiner as number of captured examination images), and the imaging time. [0101] teaches number of x-ray images), 
acquire implementation information of an examination performed (([0029] teaches examination information includes implementation information [0027] teaches acquiring examination related information (interpreted by examiner as implementation information of an examination))


an examination performed by a doctor (Sawasaki at [0052] teaches examination is done by a doctor); wherein the processor is configured to: 
set a standard range for information of an examination based on information according to a first doctor stored in the information storage (Sawasaki at [0006] teaches a standard examination time for image examination and [0008] teaches a time storage device for storing standard examination times estimated for each individual examiner and each kind of examination. [0052] teaches examination is done by a doctor. [0054] also teaches a normal range (also interpreted by examiner as the standard range for information of an examination)); 
examination performed or being performed by a second doctor (Sawasaki at [0060] teaches interpretation (interpreted by examiner as examination) can be performed by another doctor (interpreted as second doctor)); 
determine that the examination performed by the second doctor is not performed properly when the information according to the second doctor falls outside the standard range that is set (Sawasaki at [0054]-[0055] teaches a normal range that is from the lower limit to the upper limit (interpreted by examiner as standard range) and judging the interpretation results (interpreted by examiner as examination performed) to be inadequate or unreliable (interpreted by examiner as not performed properly) based on normal range and if the measured interpretation longer than the upper limit or shorter than the lower limit (interpreted by examiner as falling outside the range). [0052] teaches examination is done by a doctor and [0060] teaches interpretation (interpreted by examiner as examination) can be performed by another doctor (interpreted as second doctor). Also at [0102] Sawasaki teaches a second person doing the reinterpretation (the second person is interpreted by examiner as the second doctor)); 
(Sawasaki at [0083] teaches a function to notify (interpreted by examiner as giving a notification) of a request for reinterpretation. [0007] teaches a notifying device for notifying another examination support apparatus that the second judging device judges it necessary to reexamine the image (interpreted by examiner as examination determined not to be performed properly) [0055] teaches judgment to whether reinterpretation is necessary and displaying various alerting messages and the result of the judgment (also interpreted by examiner as giving a notification). [0056] teaches the need for reinterpretation if the interpretation time is within a normal range and teaches judging reinterpretation based on some abnormality (also interpreted by examiner as examination determined not to be performed properly)). 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the system and method of storing and acquiring implementation information for an examination of Tanaka to include setting a standard range to determine if examination is performed properly as taught by Sawasaki, with the motivation of minimizing the overlook of the affected site or abnormality and improving the accuracy of interpretation (Sawasaki at [0004]).

REGARDING CLAIM 3
Tanaka and Sawasaki disclose the limitation of claim 1.
Sawasaki does not explicitly disclose, however Tanaka further discloses:
The medical information processing system according to claim 1, wherein implementation information is defined for each examination item (Tanaka a [0005] teaches an examination recording device at the time of every operation (interpreted by examiner as identifying each examination item) [0029] teaches examination related information to include examination implementation information (interpreted by examiner as implementation information is defined for each examination item)).

REGARDING CLAIM 4
Tanaka and Sawasaki disclose the limitation of claim 1.
Tanaka does not explicitly disclose, however Sawasaki further discloses:
The medical information processing system according to claim 1, wherein the processor is configured to: set the standard range so as to include the average value of implementation information of a plurality of examinations performed by the first doctor (Sawasaki at [0006] teaches a standard examination time for image examination and [0008] teaches a time storage device for storing standard examination times estimated for each individual examiner and each kind of examination (interpreted by examiner as implementation information of a plurality of examination). [0052] teaches examination is done by a doctor (interpreted by examiner as examination performed by first doctor). [0054] also teaches a normal range for interpretation, or examination, time (interpreted by examiner as the standard range of implementation information of a plurality of examination) [0062]-[0064] teaches average interpretation time (interpreted by examiner as average value)).

REGARDING CLAIM 5
Tanaka and Sawasaki disclose the limitation of claim 4.
Tanaka does not explicitly disclose, however Sawasaki further discloses:
The medical information processing system according to claim 4, wherein the processor is configured to: give notification of information regarding the difference between the implementation information according to the second doctor and the average value or the standard range (Sawasaki at [0083] teaches a function to notify of a request for reinterpretation (interpreted by examiner as giving a notification of information). [0102] teaches a second person doing the reinterpretation (the second person is interpreted by examiner as the second doctor). [0056] teaches reinterpretation is judged based on the normal range (interpreted by examiner as information regarding the difference between the implementation information according to the second doctor and the standard range)).

REGARDING CLAIM 7
Tanaka and Sawasaki disclose the limitation of claim 6.
Sawasaki does not explicitly disclose, however Tanaka further discloses:
The medical information processing system according to claim 6, wherein implementation information of an examination includes the time required for a predetermined action in an examination and/or the number of captured examination images ([0007] and [0028] teach an examination time (interpreted by examiner as time required for a predetermined action in examination) based on examination related information. [0029] teaches examination information includes implementation information) [0032] teaches examination related information. [0040] teaches further teaches that along with storing examination related information, it also stores a plurality of images (interpreted by examiner as number of captured examination images), and the imaging time. [0101] teaches number of x-ray images)).

REGARDING CLAIMS and 9-12
Claims 9-12 are analogous to Claims 1 and 3-5 thus Claims 9-12 are similarly analyzed and rejected in a manner consistent with the rejection of Claims 1 and 3-5.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0281113), in view of Sawasaki (US 2009/0089091) and in further view of Cooper (US 2018/0110456).  

REGARDING CLAIM 2
Tanaka and Sawasaki disclose the limitation of claim 1.
Tanaka further discloses;
The medical information processing system according to claim 1, the time required for a predetermined action in an examination ([0007] and [0028] teach an examination time based on examination related information (interpreted by examiner as time required for a predetermined action in an examination))
Tanaka and Sawasaki do not explicitly disclose, however Cooper further discloses:
the time required for an endoscope toOLM-70056US29 reach a predetermined part and/or the time required for cannulation (Cooper at [0033] teaches the time and date of a catheterization (interpreted by examiner as the time required for cannulation or cannulation time. See Applicant specification at para. 0018, which teaches that cannulation time is the time during which a catheter has been inserted) [0063] also teaches detecting of catheterization is performed in a timely fashion. [0065] teaches examination of the timing of catheterization).

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the time requirement for a predetermined action in an examination of Tanaka and the method of Sawasaki to include the time required for cannulation as taught by Cooper, with the motivation of including real-time monitoring of bladder health of patients who require daily catheterization, including, in some cases, clean, intermittent catheterization up to 15 

REGARDING CLAIM 8
Claim 8 is analogous to Claim 2 thus Claim 8 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 2.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US 2017/0281113), in view of Sawasaki (US 2009/0089091), in view of Fairlamb (US 2011/0109651) and in further view of Vattathara (US 2019/0121945).  

REGARDING CLAIM 6
Claim 6 is analogous to Claim 1 thus Claim 12 is similarly analyzed and rejected in a manner consistent with the rejection of Claim 1.
Sawasaki further discloses:
browsing a diagnosis detail entered by the first doctor on an entry screen (Sawasaki at [0008] teaches a display (interpreted by examiner as entry screen) for displaying an image and result of examination (interpreted by examiner as diagnostic detail)).
diagnosis detail of the examination determined not to be performed properly ([0007] teaches a notifying device for notifying another examination support apparatus that the second judging device judges it necessary to reexamine the image (interpreted by examiner as examination determined not to be performed properly))

Tanaka and Sawasaki do not explicitly disclose, however Fairlamb further discloses:
(Fairlamb at [0218] teaches a browse button on a display)

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Tanaka and the methods of Sawasaki to include browse button as taught by Fairlamb, with the motivation of selecting files which are uploaded to the database. (Fairlamb at [0218]).

Tanaka, Sawasaki and Fairlamb do not explicitly disclose, however Vattathara further discloses:
an entry screen for entering a diagnosis detail (Vattathara at [0015] teaches a display device (interpreted by examiner as entry screen) [0018] teaches entering diagnosis detail) 

It would have been obvious for one of the ordinary skill in the art before the effective filling date of the claimed invention to have modified the methods of Tanaka, the methods of Sawasaki and the method of Fairlamb to include an entry screen for entering a diagnosis detail as taught by Vattathara, with the motivation of entering and storing electronic medical records. (Vattathara at [0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Nufer (US 2014/0132748) teaches system with first and second control device, and methods for the operation thereof. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZA TONY KANAAN whose telephone number is (571)272-4664. The examiner can normally be reached on Mon-Thu 7:30am-5:30pm ET.

USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on 5712726773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000. 

/L.T.K./Examiner, Art Unit 3626          

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626